Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/22 has been entered.

Allowable Subject Matter
3.	Claims 27-43, 45-53 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: see interview summary, 12/30/21.  Applicant made the amendments discussed and examiner agrees that Pappone '522 describes the elution holes 25 as being on the electrode tip 21 and electrode bands 22, and does not mention the elution holes 25 being positioned elsewhere.  Pappone '522 describes in detail the structure of the tip electrode 21 and the position of the elution holes 25 relative to the tip electrode (See paras. 45-48) but does not appear to suggest that the position of the elution holes 25 relative to the tip electrode 21 applies to the position of the elution holes 25 on the electrode bands 22.  For these reasons, applicant's amendments, in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/DEANNA K HALL/Primary Examiner, Art Unit 3783